DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fehrenbach et al (hereinafter “Fehrenbach”), US Pub. 2020/0092685 A1 .
Regarding claims 1, 7, 13 and 19, Fehrenbach discloses A method for wireless communications, comprising: initiating, at a first user equipment (UE), an initial beam-pairing procedure to establish sidelink communication with a second UE (fig. 1, beam pairing 15-16; fig. 2, 21-23 control and sidelink data to/from group manager device 11 and member device 12); determining whether the first UE is scheduled to one or both of transmit or receive data from the second UE; identifying a direction of traffic based on determining whether the first UE is scheduled to one or both of transmit or receive the data from the second UE (fig. 1, p. [0103]:   the Group Manager UE 11 may assign physical resources to the members of its UE Group; p. [0105]: the Group Manager UE 11 may communicate with the Group Member UE 12 by the second interface via which it may transmit or receive messages 23 from or to the Group Member); and transmitting a random access signal on resources corresponding to a beam synchronization control signal from the first UE to the second UE , wherein the random access signal includes information associated with the direction of traffic ([0038]: the UEs of a UE Group may perform Random Access).
Regarding claims 2, 8, 14 and 20, Fehrenbach discloses wherein transmitting the random access signal on the resources corresponding to a beam synchronization control signal from the first UE to the second UE comprises: identifying a beam from a plurality of directional beams to establish sidelink communication between the first UE and the second UE, wherein the first UE and the second UE directly communicate to each other using the identified beam (p. [0162]: the UE 11 may be configured to provide a synchronization signal and/or physical broadcast channel and/or system information on a side link data channel to other Group Member UEs 12A, 12B; p. [0185]-[0186]: the Group Manager UE 11 may be configured to provide a synchronization signal to the other UEs interested in being connected to the UE-Group to which the UE belongs).  
Regarding claims 6, 12, and 18, Fehrenbach discloses wherein identifying the direction of traffic based on determining whether the first UE is scheduled to one or both of transmit or receive the data from the second UE, comprises: determining that the first UE requests both transmission and reception of the data; and identifying the direction of traffic as a dual transmission from the first UE to the second UE and to the first UE from the second UE, wherein the dual transmission traffic indication configures the first UE to activate both transmitter and receiver pools of resources (p. [0065], table 3, table 7, sidelink scheduling request (SL-SR) for transmitting/receiving).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach as shown above.
Regarding claims 3, 9, and 15, Fehrenbach does not disclose wherein transmitting the random access signal on the resources corresponding to a beam synchronization control signal from the first UE to the second UE comprises: transmitting the random access signal on a plurality of beams in order to allow the second UE to identify a beam from the plurality of beams to establish sidelink communication between the first UE and the second UE. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known in the art into Fehrenbach’s system for scheduling resources. 
Regarding claims 4, 10, and 16, Fehrenbach discloses wherein identifying the direction of traffic based on determining whether the first UE is scheduled to one or both of transmit or receive the data from the second UE, comprises: determining that the first UE requests receiving the data from the second UE; and 32030284.18552Qualcomm Ref. No. 195197identifying the direction of traffic as a transmission from the second UE to the first UE (p. [0065], table 3, table 7, sidelink scheduling request (SL-SR) for transmitting/receiving). Fehrenbach does not disclose wherein the direction of traffic indication from the second UE to the first UE allows the second UE to omit monitoring a receiver pool of resources for any transmission from the second UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention into Fehrenbach’s system as designer’s choice.
Regarding claims 5, 11, and 17, Fehrenbach discloses wherein identifying the direction of traffic based on determining whether the first UE is scheduled to one or both of transmit or receive the data from the second UE, comprises: determining that the first UE requests transmission of the data to the second UE; and identifying the direction of traffic as a transmission from the first UE to the second UE (p. [0065], table 3, table 7, sidelink scheduling request (SL-SR) for transmitting/receiving). Fehrenbach does not disclose wherein the direction of traffic indication from the first UE to the second UE allows the first UE to omit monitoring a receiver pool of resources for any transmission from the second UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention into Fehrenbach’s system as designer’s choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463